Citation Nr: 0431513	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand, to include as secondary to the 
service-connected residuals, median nerve injury, right hand.  

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of a median nerve injury, right hand 
(minor), with sensory loss and muscle weakness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming that denied service connection for carpal 
tunnel syndrome of the right hand and denied an increased 
rating for the veteran's service-connected residuals of a 
median nerve injury of the right hand.  

In May 2004, the veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  At the conclusion 
of the hearing, the veteran submitted additional evidence 
accompanied by a waiver of initial RO review of the evidence.  
38 C.F.R. § 20.1304.  A transcript of the proceeding is of 
record.  


FINDINGS OF FACT

1.  The veteran suffers from carpal tunnel syndrome of the 
left hand that has been causally related to his right median 
nerve disability.  

2.  There is no competent evidence to indicate that the 
veteran's carpal tunnel syndrome of the left hand was 
incurred or aggravated by active duty military service.  

3.  Residuals of a median nerve injury, right hand, do not 
result in complete paralysis.  



CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, service 
connection for carpal tunnel syndrome of the left hand, as 
secondary to service-connected residuals of a median nerve 
injury, right hand (minor), with sensory loss and muscle 
weakness, is granted.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).

2.  The criteria for a rating in excess of 40 percent for 
residuals of a median nerve injury, right hand (minor), with 
sensory loss and muscle weakness, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.124a, Diagnostic Code 8515 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001).  The VCAA redefined VA's duty to assist and enhances 
the duty to notify claimants about information and evidence 
necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for a left hand disability and an 
increased rating for his service-connected right median nerve 
disability in October 2001.  In a December 2001 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claims.  

For the above reasons, the Board finds that the RO's notice 
in December 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  The veteran identified VA treatment records.  
The RO has obtained the veteran's VA outpatient treatment 
records from the Sheridan VA Medical Center.  Moreover, the 
veteran was afforded a VA examination in December 2001.  The 
veteran also identified surgical treatment for left hand 
carpal tunnel syndrome at the Denver VA Medical Center.  The 
Board notes that the surgical records are not associated with 
the claims file.  Nevertheless, in light of the Board's 
decision below, granting service connection, the veteran is 
not prejudiced by the RO's failure to obtain the records.  

In a December 2001 statement, the veteran stated that all 
evidence was of record.  Finally, in May 2004, the veteran 
submitted private treatment records from J. F., M.D. and a 
May 2004 VA outpatient treatment record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Service Connection For Carpal Tunnel Syndrome 
Left Hand

A.  Background

The veteran essentially contends that he has carpal tunnel 
syndrome of the left hand and wrist as a result of overuse, 
and directly due to his inability to utilize his service-
connected right hand.  

The veteran's service medical records are of record.  They do 
not show complaints or treatment for a left hand condition, 
to include carpal tunnel syndrome.  

In a June 1976 rating decision, service connection was 
granted for a disability then characterized as: permanent 
partial median nerve paralysis with severe sensory loss in 
the median distribution and muscle weakness, right hand, 
minor.  

VA outpatient treatment records are associated with the 
claims file.  They reflect that the veteran was seen for 
treatment in March 1999 with complaints of pain in the left 
hand, with aching into the elbow.  The note indicated that 
the veteran was working in the construction industry and due 
to the disability in his right hand, his left hand had to do 
the brunt of the work.  Upon objective examination, he had no 
specific carpal tunnel syndrome symptoms.  The assessment was 
probable overuse syndrome.  

In an April 1999 note, the veteran reported continued pain 
and occasional tingling in the left arm.  He noted that he 
was dependant upon the left arm at work.  His arm ached 
primarily in the evening.  Upon physical examination, there 
was tenderness to palpation at the radial and ulnal tunnels 
at the left elbow.  He also had a positive Tinel's sign.  The 
assessment was cubital tunnel syndrome versus carpal tunnel 
syndrome.  

He was seen again in April 2000 with complaints of tingling 
in both hands, especially at night.  A June 2000 note 
indicated that he reported decreased grip strength in the 
left hand.  The assessment was radiculopathy of the left 
upper extremity.  EMG studies that same month revealed severe 
left median nerve entrapment at the wrist.  

In November 2000, the veteran underwent carpal tunnel 
surgery.  

A VA treatment note in October 2001 noted the veteran's 
complaints of left hand pain.  He complained that his 
medication was not working.  He reported that he used his 
left hand a lot to compensate for his disabled right hand.  
He stated that he was gradually losing fine feeling in his 
fingers.  

During an October 2001 VA neurology consultation, the veteran 
complained of left hand weakness and inability to use his 
right hand.  The examiner indicated that the left hand 
condition had improved somewhat since the carpal tunnel 
syndrome surgery.  

The veteran was afforded a VA examination in December 2001.  
Therein, he reported a four-year history of left hand pain.  
He stated that the carpal tunnel syndrome surgery helped with 
tingling and numbness in the hand but that he still had 
arthritic type pain.  Following a physical examination, he 
was diagnosed with carpal tunnel syndrome, left hand, 
corrected surgically.  The examiner noted that the left hand 
now had mild residual numbness and chronic pain.  However, 
the examiner opined that the left hand condition was not 
likely secondary to the service-connected right hand injury.  

A letter dated May 2004 from the veteran's family physician 
stated that the veteran was having problems with his left 
hand because his right hand was disabled.  

During VA treatment in May 2004, the veteran complained of 
gradual worsening of swelling and pain in the left 5th finger 
at the base and lateral aspect.  The note indicated that the 
veteran overused his left hand at work because he was unable 
to use his right hand.  There was a tophasious lesion of 
unclear etiology.  The report indicated that worsening is 
likely contributed by overuse of the left hand secondary to 
dysfunction of the right hand.  

Finally, during the hearing in May 2004, the veteran 
testified that he was prevented from using his right hand 
during work, and resorted to overusing his left hand.  

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, there is no competent evidence to suggest that 
carpal tunnel syndrome of the left hand was incurred in 
service.  Thus, service connection on a direct basis is 
denied.  

However, there is competent evidence relating the carpal 
tunnel syndrome of the left hand to the veteran's service-
connected right hand median nerve disability.  In this 
regard, VA outpatient treatment records document a history of 
overuse of the left hand; the veteran's family physician 
opined that left hand problems were the result of the 
disability of the right hand, and the veteran's offered 
testimony regarding the history of his left hand symptoms.  

There is also evidence against the claim.  In this respect, 
the VA examiner, in December 2001, opined that the left wrist 
disability was not likely due to the right median nerve 
disability.  However, the Board notes that no rational was 
provided as to the basis of the opinion.  

The Board finds the medical evidence in support of the claim 
more probative than that against the claim.  Accordingly, and 
after affording the veteran the benefit of the doubt, the 
Board finds carpal tunnel syndrome of the left hand is 
proximately due to residuals of a median nerve injury of the 
right hand.  

III.  Residuals of a Right Median Nerve Injury

The veteran contends that a higher evaluation is warranted 
for his service-connected median nerve disability.  

VA outpatient treatment records from March 1999 to October 
2001 include one sporadic reference to the right arm.  A 
March 1999 note indicated that the right hand was 
"atrophying".  

He was afforded a VA neurology examination in October 2001.  
Therein, he complained that he could hardly use his right 
hand because of weakness.  Upon physical examination, he had 
intrinsic wasting of the muscles and the hand had a claw-like 
appearance.  There was atrophy, particularly of the muscles 
innervated by the median and ulnar nerve.  There was a 
deformity of the wrist area from a prior surgery.  He had 
weakness of the loaf muscles and the flexor digitorum 
profundus of both the index and little finger.  He had 
weakness of his abductors and adductors and had marked 
impairment of manual dexterity of the right hand.  

The veteran was afforded a VA examination in December 2001.  
Upon physical examination, the examiner noted surgical scars 
that were nontender, well healed and non-adhering.  He could 
perform dorsiflexion of the wrist to 30 degrees actively, and 
35 degrees passively with pain.  Palmar flexion was to 80 
degrees without significant pain.  He performed active radial 
deviation on the right to 5 degrees with pain at 5 degrees, 
and active ulnar deviation to 45 degrees without pain.  He 
had good opposition from thumb to all fingers, without pain.  
He could touch the tips of his fingers to the approximate 
median fold of the palm without problems.  He had decreased 
sensation to painful stimuli.  The diagnosis was: median 
nerve injury, right hand while in the military with sensory 
loss and muscle atrophy and weakness.  

During the hearing in May 2004, the veteran testified that 
the right hand nerve disability resulted in daily pain.  He 
also complained of numbness and sensory deficits that 
impaired his ability to feel pain, hot or cold.  He stated 
that he could grasp a doorknob or a cup of coffee if he had 
to but primarily used his left hand to perform tasks at work 
and at home.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2000).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's median nerve disability of the right hand is 
rated as 40 percent disabling, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, pertaining to neurological 
impairment of the median nerve.  For diseases of the 
peripheral nerves, disability ratings are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.   

The records indicate that the veteran is left-handed.  For 
the minor or nondominant hand, incomplete paralysis of the 
median nerve warrants a 10 percent evaluation, moderate 
incomplete paralysis of the median nerve warrants a 20 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 40 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to  
the palm; flexion of the wrist weakened; pain with tropical 
disturbances warrants a 60 percent evaluation 

Upon review of the records, the medical evidence does not 
demonstrate the right hand median nerve residuals result in 
complete paralysis.  While the condition is significantly 
disabling, and results in weakness and atrophy of muscles 
innervated by the median and ulnar nerve, the condition does 
not show the symptomatology necessary or approximate the 
criteria for a 60 percent evaluation.  38 C.F.R. § 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202,204-7 (1995).  In this 
respect, during examination in the veteran could dorsiflex 
the wrist to 30 degrees, perform opposition from thumb to 
finger and could touch the tips of the fingers to the median 
fold of the palm without difficulty.  As the disability does 
not approximate the criteria for a higher evaluation, a 60 
percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 is not warranted.  

The Board has considered whether a separate compensable 
evaluation is warranted for the veteran's surgical scars of 
the right wrist.  However, the medical evidence reveals that 
the scars are nontender, nonpainful and nonadherant.  As 
such, a separate compensable evaluation for surgical scars is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805.  

Additionally, the Board finds that there is no showing that 
the veteran's residuals of a median nerve injury have 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Put another 
way, the 40 percent rating assigned adequately compensates 
the veteran for the severity of his median nerve injury.  
Hence, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the veteran's claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for carpal tunnel syndrome of the left 
hand as secondary to residuals of a median nerve injury, 
right hand (minor), with sensory loss and muscle weakness is 
granted.  

An evaluation greater than 40 percent for residuals of a 
median nerve injury, right hand (minor), with sensory loss 
and muscle weakness is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



